     Case 20-09289       Doc 15     Filed 07/14/20 Entered 07/14/20 11:29:07            Desc Main
                                      Document     Page 1 of 4

                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE:                                        )      CHAPTER 7 PROCEEDING
                                              )
KELLY BRENNER,                                )      CASE NO. 20 B 09289
                                              )
               DEBTOR.                        )      HON. DAVID D. CLEARY

                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that on July 22, 2020, at 10:00 a.m., I shall appear before the
Honorable David D. Cleary, Bankruptcy Judge or before any other Bankruptcy Judge who may be
sitting in his place and shall present a Motion for Rule 2004 Examination of Debtor and the
Debtor’s Spouse, a copy of which is attached and served on you.

        This motion will be presented and heard telephonically. No personal appearance in court
is necessary or permitted. To appear and be heard telephonically on the motion, you must set up and
use an account with Court Solutions, LLC. You can set up an account at www.Court- Solutions.com
or by calling Court Solutions at (917) 746-7476.

         If you object to this motion and want it called on the presentment date above, you must file
a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                                     /s/ David Paul Holtkamp
                                                     David Paul Holtkamp, Trial Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 S. Dearborn Street, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 353-5014




                                  CERTIFICATE OF SERVICE

       I, David Paul Holtkamp, an attorney, certify under penalty of perjury under that I caused a
copy of this notice, attached motion and proposed order to be serviced on each entity shown on the
attached service list at the address shown and by the method indicated on July 14, 2020, before 5:00
p.m.


                                                     /s/ David Paul Holtkamp
    Case 20-09289      Doc 15    Filed 07/14/20 Entered 07/14/20 11:29:07   Desc Main
                                   Document     Page 2 of 4

                                       SERVICE LIST

Registrants Served Through the Court’s Electronic Notice for Registrants:

Richard M. Fogel: rfogel@foxrothschild.com, il72@ecfcbis.com
Patrick S. Layng: USTPRegion11.ES.ECF@usdoj.gov
David M. Siegel: davidsiegelbk@gmail.com, R41057@notify.bestcase.com;
                  johnellmannlaw@gmail.com

Parties Served via First Class Mail:

Kelly Brenner
1226 W. Ohio St., Apt. #1
Chicago, IL 60642

Andrew Brenner
1226 W. Ohio St., Apt. #1
Chicago, IL 60642

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541
     Case 20-09289        Doc 15     Filed 07/14/20 Entered 07/14/20 11:29:07               Desc Main
                                       Document     Page 3 of 4

                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                         )       CHAPTER 7 PROCEEDING
                                               )
KELLY BRENNER,                                 )       CASE NO. 20 B 09289
                                               )
               DEBTOR.                         )       HON. DAVID D. CLEARY

                         MOTION FOR RULE 2004 EXAMINATION OF
                           DEBTOR AND THE DEBTOR’S SPOUSE

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District of

Illinois, by his attorney, David Paul Holtkamp, and moves the Court to enter an order authorizing an

examination from Kelly Brenner (the “Debtor”) and Andrew Brenner (the “Spouse”) pursuant to Fed.

R. Bankr. P. 2004. In support of his request, the United States Trustee states the following:

         1.    This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) which this Court may hear

and determine pursuant to IOP 15(a) and LR40.3.1(a) of the United States District Court for the

Northern District of Illinois and Local Rule 9013-9.

         2.    Movant is the United States Trustee for the Northern District of Illinois and brings this

motion pursuant to Fed. R. Bankr. P. 2004.

         3.    On April 14, 2020, the Debtor filed her voluntary petition for relief Chapter 7 of the

Bankruptcy Code. On or about that same time, Richard Fogel was appointed Chapter 7 Trustee in the

Debtor’s case. The last date for parties to object to the Debtor’s discharge or to file a motion to dismiss

her case under § 707 is currently set for July 27, 2020.

         4.    Schedule I reflects the Debtor is unemployed and has no monthly income The Debtor’s

non-filing spouse is employed with Environs Development, Inc. and earn $10,000 gross per month.

The Debtor’s Statement of Financial Affairs, question four, shows the Debtor earned $51,471 in 2018

and $124,855 in 2019 and 2019.
     Case 20-09289        Doc 15      Filed 07/14/20 Entered 07/14/20 11:29:07          Desc Main
                                        Document     Page 4 of 4

        5.      The Debtor and her Spouse list total net income of $7,358 on her Schedule I. The

Debtor does not expect an increase or decrease within the next year. The Debtor’s Schedule J reflects

total monthly expenses of $11,981. Included in that amount is rent in the amount of $3,200, the

Debtor’s non-filing spouse’s credit cards in the amount in the amount of $2,650 and $1,300 for

children’s extra curriculum. The Debtor and her non-filing spouse are negative $4,623 per month.

        6.      The Debtor’s Schedule E/F reflects $136,931 in unsecured debt, a majority of which

is credit card debt. The Debtor failed to list when the debts were incurred.

        7.      The U.S. Trustee seeks information and documents to verify the veracity, truthfulness,

and completeness of the Debtor’s petition, schedules, statement of financial affairs, means test and

testimony given at the 341 Meeting in order to evaluate whether there may be a basis to object to the

Debtor’s discharge under Section 727 of the Bankruptcy Code or file a motion to dismiss Debtor’s

case pursuant to Section 707. To do so, the U.S. Trustee needs to review documents and elicit

testimony from the Debtor and her Spouse under Federal Rule of Bankruptcy Procedure 2004(c),

which may include the production of documents and attendance at an examination.

        WHEREFORE, the U.S. Trustee requests the Court to enter an order authorizing the United

States Trustee to conduct an examination of the Debtor and the Debtor’s Spouse under Fed. R. Bankr.

P. 2004, and for such other relief as is just.

                                                      RESPECTFULLY SUBMITTED:

                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE


Dated: July 14, 2020                             By: /s/ David Paul Holtkamp
                                                     David Paul Holtkamp, Trial Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 S. Dearborn Street, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 353-5014
